 



Exhibit 10.3
February 21, 2007
Mr. Michael D. Price
“Belvedere”
11 Belvedere Road
Paget, DV 03
Bermuda
Dear Michael:
Reference is hereby made to the letter dated August 4, 2004 by and among
Platinum Underwriters Reinsurance, Inc., Platinum Underwriters Holdings, Ltd.
(“Holdings”) and you (the “Letter Agreement”). This letter (the “Letter
Amendment”) amends the Letter Agreement to replace Section 4 in its entirety
with the following:
4. Bonus.
     During each fiscal year of the Term, you will be eligible for an annual
performance bonus (“Annual Bonus”) pursuant to the terms of Holdings’ annual
incentive plan, a copy of which has previously been provided to you (the “Bonus
Plan”). Your Annual Bonus will have an incentive target equal to 200% of Base
Salary (the “Target Bonus”) with the range of bonus payout to be from 0% to 400%
of Base Salary, depending upon the achievement of performance objectives
established under Bonus Plan. The Annual Bonus will be paid in accordance with
the terms of the Bonus Plan following the end of the applicable fiscal year,
which currently provides for payment fifty percent (50%) in cash and fifty
percent (50%) in restricted share units, the form of which shall be
substantially as set forth in Exhibit A hereto (“Bonus RSUs”), or other equity
rights, as determined by the Compensation Committee of the Board (the
“Committee”), and subject to the terms and conditions as the Committee shall
require.
All other terms and conditions of the Letter Agreement remain in full force and
effect. This Letter Amendment is intended to be a binding obligation upon
Holdings and you. If this Letter Amendment correctly reflects your
understanding, please sign and return one copy to me for Holdings’ records.

 



--------------------------------------------------------------------------------



 



            Platinum Underwriters Holdings, Ltd.
      By:   /s/ Steven H. Newman         Steven H. Newman        Chairman of the
Board of Directors     

The above Letter Amendment correctly reflects our understanding, and I hereby
confirm my agreement to the same.
/s/ Michael D. Price
Michael D. Price

 